Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/164,828 filed February 1, 2021.  As originally filed, Claims 1 – 20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6, 8 – 13 and 15 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 13 and 15 - 19 of U.S. Patent No. 10,911,824.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the conflicting patented claims as shown in the table below.  The difference between the instant examined claims and the conflicting patented claims is that the conflicting patented claims are narrower in scope and fall within the scope of the examined claims.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Instant Application 17/164,828
US Patent 10,911,824
1. An apparatus comprising: 

a signature collector to collect a first signature for media being presented to a plurality of households; 

a media creditor to credit the media when the first signature matches a reference signature in a reference signature database; 

a signature thresholder to: 
in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature in an unknown signature database, store the first signature in the unknown signature database; 





in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature in the unknown signature database, increase a count associated with the unidentified signature; 





determine when a third signature matches the unidentified signature, the third signature associated with metadata identifying the media; and 







a signature handler to store a reference signature for the third signature by associating the metadata identifying the media with the third signature, wherein the media creditor is to include the count in crediting for the media.
1. An apparatus comprising:

a signature collector to collect a first signature for media being presented to a plurality of households, … 

a media creditor to credit the media when the first signature matches a current reference signature in a reference signature database;

a signature thresholder to:
when the first signature does not match the current reference signature in the reference signature database, determine if the first signature matches an unknown signature in an unknown signature database,…
update the unknown signature in the unknown signature database to include the first portion of the media; (Where it would be obvious that storing the signature in the unknown signature database is updating the database)

determine when a second signature matches the first signature, the second signature including metadata identifying the media, … increase a count associated with the unknown signature when the first signature matches the unknown signature; (Where it would be obvious that if the second signature matches the first signature, it does not match the reference signature and matches the unidentified signature because the first signature is unknown)

determine if the first signature matches an unknown signature in an unknown signature database …associating the metadata identifying the media with the first signature (Where it would be obvious that any signature can be stored and associated with metadata  once it is determined to be a match with an unidentified or unknown signature)

a signature handler to store a reference signature for the first signature by associating the metadata identifying the media with the first signature … increase a count associated with the unknown signature when the first signature matches the unknown signature (Where it would be obvious that any signature can be stored and associated with metadata  once it is determined to be a match with an unidentified or unknown signature and that increasing a count is crediting the count for the media)
2. The apparatus of claim 1, wherein the first signature is a first type of signature that does not include metadata.
2. The apparatus of claim 1, wherein the first signature is a first type of signature that does not include metadata.
3. The apparatus of claim 2, wherein the signature collector receives the first signature from a first type of meter, and the third signature from a second type of meter.
3. The apparatus of claim 2, wherein the signature collector receives the first signature from a first type of meter, and the second signature from a second type of meter.
4. The apparatus of claim 3, wherein the first type of meter is a global television audience meter (GTAM), the second type of meter is a Netsite meter.
4. The apparatus of claim 3, wherein the first type of meter is a global television audience meter (GTAM), the second type of meter is a Netsite meter. 
5. The apparatus of claim 1, wherein the signature thresholder is to compare the count to a count threshold.
5. The apparatus of claim 1, wherein the count threshold is greater than 20 (Where it would be obvious that 20 is a specific threshold to which the count is being compared)
6. The apparatus of claim 1, wherein the count represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database. 
6. The apparatus of claim 5, wherein the count threshold represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database (Where it would be obvious that a count threshold represents counts as a limit).
8. A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: 
collect a first signature for media being presented to a plurality of households; 

credit the media when the first signature matches a reference signature in a reference signature database; 

in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature in an unknown signature database, store the first signature in the unknown signature database; 





in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature in the unknown signature database, increase a count associated with the unidentified signature; 




determine when a third signature matches the unidentified signature, the third signature associated with metadata identifying the media; store a reference signature for the third signature by associating the metadata identifying the media with the third signature; and 






include the count in crediting for the media.
8. A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least:
collect a first signature for media being presented to a plurality of households, 

credit the media when the first signature matches a current reference signature in a reference signature database;

when the first signature does not match the current reference signature in the reference signature database, determine if the first signature matches an unknown signature in an unknown signature database, …update the unknown signature in the unknown signature database to include the first portion of the media; (Where it would be obvious that storing the signature in the unknown signature database is updating the database)

determine when a second signature matches the first signature, the second signature including metadata identifying the media, … increase a count associated with the unknown signature; (Where it would be obvious that if the second signature matches the first signature, it does not match the reference signature and matches the unidentified signature because the first signature is unknown)

determine if the first signature matches an unknown signature in an unknown signature database …store a reference signature for the first signature by associating the metadata identifying the media with the first signature…, the reference signature to be stored in the reference signature database, (Where it would be obvious that any signature can be stored and associated with metadata  once it is determined to be a match with an unidentified or unknown signature)

increase a count associated with the unknown signature when the first signature matches the unknown signature; (Where it would be obvious that increasing a count is crediting the count for the media) 
9. The non-transitory computer readable medium of claim 8, wherein the first signature is a first type of signature that does not include metadata.
9. The non-transitory computer readable medium of claim 8, wherein the first signature is a first type of signature that does not include metadata.
10. The non-transitory computer readable medium of claim 9, wherein the instructions, when executed, cause the machine to receive the first signature from a first type of meter, and the third signature from a second type of meter.
10. The non-transitory computer readable medium of claim 9, wherein the first signature is received from a first type of meter, and the second signature from a second type of meter (Where it would be obvious that the use of second or third to designate a signature received is inconsequential)
11. The non-transitory computer readable medium of claim 10, wherein the first type of meter is a global television audience meter (GTAM), the second type of meter is a Netsite meter.
11. The non-transitory computer readable medium of claim 10, wherein the first type of meter is a global television audience meter (GTAM), the second type of meter is a
Netsite meter.
12. The non-transitory computer readable medium of claim 8 wherein the instructions when executed cause the machine to compare the count to a count threshold. 
12. The non-transitory computer readable medium of claim 8, wherein the count threshold is greater than 20 (Where it would be obvious that 20 is a specific threshold to which the count is being compared)
13. The non-transitory computer readable medium of claim 8 wherein the count represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database.
13. The non-transitory computer readable medium of claim 12, wherein the count threshold represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database.
15. A method comprising: 

collecting a first signature for media being presented to a plurality of households; 


crediting the media when the first signature matches a reference signature in a reference signature database 


in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature in an unknown signature database, storing the first signature in the unknown signature database; 






in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature in the unknown signature database, increasing a count associated with the unidentified signature; 







determining when a third signature matches the unidentified signature, the third signature associated with metadata identifying the media; storing a reference signature for the third signature by associating the metadata identifying the media with the third signature; and 








including the count in crediting for the media.
15. A method comprising:

collecting, by executing an instruction with a processor, a first signature for media being presented to a plurality of households, …

crediting, by executing an instruction with the processor, the media when the first signature matches a current reference signature in a reference signature database;

when the first signature does not match the current reference signature in the reference signature database, determining, by executing an instruction with the processor,
if the first signature matches an unknown signature in an unknown signature database, 
updating, by executing an instruction with the processor, the unknown signature in the unknown signature database; (Where it would be obvious that storing the signature in the unknown signature database is updating the database)

determining, by executing an instruction with the processor, when a second signature matches the first signature, the second signature including metadata identifying
the media,… increasing, by executing an instruction with the processor, a count associated with the unknown signature (Where it would be obvious that if the second signature matches the first signature, it does not match the reference signature and matches the unidentified signature because the first signature is unknown) 

determining if the first signature matches an unknown signature in an unknown signature database…storing, by executing an instruction with the processor, a reference signature for the first signature by associating the metadata identifying the media with the first signature…the reference signature to be stored in the reference signature database, (Where it would be obvious that any signature can be stored and associated with metadata  once it is determined to be a match with an unidentified or unknown signature)


increasing, by executing an instruction with the processor, a count associated with the unknown signature when the first signature matches the unknown signature; (Where it would be obvious that increasing a count is crediting the count for the media)
16. The method of claim 15, wherein the first signature is a first type of signature that does not include metadata.
16. The method of claim 15, wherein the first signature is a first type of signature that does not include metadata.
17. The method of claim 16, further including receiving the first signature from a first type of meter, and the third signature from a second type of meter. 
17. The method of claim 16, wherein the first signature is received from a first type of meter, and the second signature from a second type of meter.
18. The method of claim 17, wherein the first type of meter is a global television audience meter (GTAM), the second type of meter is a Netsite meter.
18. The method of claim 17, wherein the first type of meter is a global television audience meter (GTAM), the second type of meter is a Netsite meter.
19. The method of claim 15, further including comparing the count to a count threshold.
5. The apparatus of claim 1, wherein the count threshold is greater than 20 (Where it would be obvious that 20 is a specific threshold to which the count is being compared)
20. The method of claim 15, wherein the count represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database. 
19. The method of claim 15, wherein the count threshold represents a total count between preliminary signatures in a
preliminary signature database and unknown signatures in the unknown signature database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 9, 12 – 16 and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshitch et al., US Pub. 2016/0286266 A1 (hereinafter Moshitch) in view of Cook et al., US Pub. 2007/0106405 A1 (hereinafter Cook).

In regards to Claim 1, Moshitch discloses an apparatus comprising: 
a signature collector to collect a first signature for media being presented to a plurality of households (Moshitch: Fig. 1, [0021], [0024] and [0027], Video sequences of currently broadcast content may be identified using video signatures by the stream analyzer 12. Content items may include TV programs, movies, advertisements, trailers and promotional videos); 
a media creditor to credit the media when the first signature matches a reference signature in a reference signature database (Moshitch: [0098] - [0100] and [0152], If there is a match, a counter is increased by 1); 
a signature thresholder to: 
in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature, store the first signature (Moshitch: [0019] and [0170] – [0177], where it is determined that video signatures S0 do no match any of the video signature in the database 22 and have a partial match with video signatures S1 from memory which are also unknown and stores  video signature S0 to the database as unknown content items; Fig. 11 and [0165] - [0166], where unknown content may be automatically split into separate pieces of content and at least some of the boundaries are identified); 
in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature, increase a count associated with the unidentified signature (Moshitch: [0173] – [0177], where video signatures S1 match video signatures S0; [0018], where a count of how many times a video sequence has been identified in at least one video stream is updated); 
determine when a third signature matches the unidentified signature, the third signature associated with metadata identifying the media (Moshitch: [0176] – [0177], where video signature S1 matches the video signatures S0 in a middle section of the unknown content to determine that the unknown content includes at least three unknown content items; [0027], where once content is identified based on a video signature match, metadata may be linked with that content); and 
a signature handler to store a reference signature for the third signature by associating the metadata identifying the media with the third signature, wherein the media creditor is to include the count in crediting for the media (Moshitch: [0152] – [0158], where a count is updated when a video sequence has been identified.  If the count exceeds a limit, metadata associated with the video sequence is tagged such that the metadata is linked to the video signature of the video sequence).  But Moshitch fails to explicitly disclose an unknown signature database.
Cook discloses an unknown signature database (Cook: Fig. 1, [0002], [0006], [0028], [0043] and [0046], Digital media fingerprints are processed to create a database of reference fingerprints. Fingerprints are compared with reference fingerprints in a database. System contains one or more master databases and one or more reference databases with the reference database having less fingerprints. Databases can be queried to discover a match).
Identifying content using by comparing a fingerprint with reference fingerprints in a database may be inefficient when there are several fingerprints associated with the content and as a result, there are redundant matches, (Cook: [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch in view of Cook such that the content items indicated as unknown in Moshitch, (Moshitch: [0019]) could be stored in a second smaller database as taught by Cook, (Cook: Fig. 1 and [0028]). This allows for faster querying as a query to a database with less fingerprints may be quicker than a query to a database with more fingerprints, (Cook: [0046]).

Regarding Claim 2, the combination of Moshitch and Cook discloses the apparatus of claim 1, wherein the first signature is a first type of signature that does not include metadata (Moshitch: [0019] and [0026], Some content items may be associated with no metadata. Video signatures can be added to the database of video signature as unknown content items).

Regarding Claim 5, the combination of Moshitch and Cook discloses the apparatus of claim 1, wherein the signature thresholder is to compare the count to a count threshold (Moshitch: Abstract and [0018], where the count is checked to see if it has exceeded a limit).

Regarding Claim 6, the combination of Moshitch and Cook discloses the apparatus of claim 1, wherein the count represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database (Moshitch: [0018] - [0019], where a count of how many times a video sequence has been identified in at least one video stream is updated after comparing a plurality of second video signatures of a video sequence with video signature of a database of video signatures which includes video signature identified as unknown).

Regarding Claim 7, the combination of Moshitch and Cook discloses the apparatus of claim 1, wherein the first signature, the second signature, the third signature, and the unidentified signature are the same (Moshitch: Fig. 11, [0165] – [0166] and [0170] – [0176], where video signatures S0 and S1 are unknown and are matching and the middle section of the unknown content or third video also matches, then the unknown video is section 142 and 146).

In regards to Claim 8, Moshitch discloses a non-transitory computer readable medium comprising instructions (Moshitch: [0018], where the system includes a processor and a memory) that, when executed, cause a machine to at least: 
collect a first signature for media being presented to a plurality of households (Moshitch: Fig. 1, [0021], [0024] and [0027], Video sequences of currently broadcast content may be identified using video signatures by the stream analyzer 12. Content items may include TV programs, movies, advertisements, trailers and promotional videos); 
credit the media when the first signature matches a reference signature in a reference signature database (Moshitch: [0098] - [0100] and [0152], If there is a match, a counter is increased by 1); 
in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature, store the first signature (Moshitch: [0019] and [0170] – [0177], where it is determined that video signatures S0 do no match any of the video signature in the database 22 and have a partial match with video signatures S1 from memory which are also unknown and stores  video signature S0 to the database as unknown content items; Fig. 11 and [0165] - [0166], where unknown content may be automatically split into separate pieces of content and at least some of the boundaries are identified); 
in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature, increase a count associated with the unidentified signature (Moshitch: [0173] – [0177], where video signatures S1 match video signatures S0; [0018], where a count of how many times a video sequence has been identified in at least one video stream is updated); 
determine when a third signature matches the unidentified signature, the third signature associated with metadata identifying the media (Moshitch: [0176] – [0177], where video signature S1 matches the video signatures S0 in a middle section of the unknown content to determine that the unknown content includes at least three unknown content items; [0027], where once content is identified based on a video signature match, metadata may be linked with that content); 
store a reference signature for the third signature by associating the metadata identifying the media with the third signature (Moshitch: [0152] – [0158], where a count is updated when a video sequence has been identified.  If the count exceeds a limit, metadata associated with the video sequence is tagged such that the metadata is linked to the video signature of the video sequence); and 
include the count in crediting for the media (Moshitch: [0018], where a count is updated by how many times a video sequence has been identified in at least one video stream).  But Moshitch fails to explicitly disclose an unknown signature database.
Cook discloses an unknown signature database (Cook: Fig. 1, [0002], [0006], [0028], [0043] and [0046], Digital media fingerprints are processed to create a database of reference fingerprints. Fingerprints are compared with reference fingerprints in a database. System contains one or more master databases and one or more reference databases with the reference database having less fingerprints. Databases can be queried to discover a match).
Identifying content using by comparing a fingerprint with reference fingerprints in a database may be inefficient when there are several fingerprints associated with the content and as a result, there are redundant matches, (Cook: [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch in view of Cook such that the content items indicated as unknown in Moshitch, (Moshitch: [0019]) could be stored in a second smaller database as taught by Cook, (Cook: Fig. 1 and [0028]). This allows for faster querying as a query to a database with less fingerprints may be quicker than a query to a database with more fingerprints, (Cook: [0046]).

Regarding Claim 9, the combination of Moshitch and Cook discloses the non-transitory computer readable medium of claim 8, wherein the first signature is a first type of signature that does not include metadata (Moshitch: [0019] and [0026], Some content items may be associated with no metadata. Video signatures can be added to the database of video signature as unknown content items).

Regarding Claim 12, the combination of Moshitch and Cook discloses the non-transitory computer readable medium of claim 8. wherein the instructions. when executed. cause the machine to compare the count to a count threshold (Moshitch: Abstract and [0018], where the count is checked to see if it has exceeded a limit).

Regarding Claim 13, the combination of Moshitch and Cook discloses the non-transitory computer readable medium of claim 8. wherein the count represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database (Moshitch: [0018] - [0019], where a count of how many times a video sequence has been identified in at least one video stream is updated after comparing a plurality of second video signatures of a video sequence with video signature of a database of video signatures which includes video signature identified as unknown).

Regarding Claim 14, the combination of Moshitch and Cook discloses the non-transitory computer readable medium of claim 8, wherein the first signature, the second signature, the third signature, and the unidentified signature are the same (Moshitch: Fig. 11, [0165] – [0166] and [0170] – [0176], where video signatures S0 and S1 are unknown and are matching and the middle section of the unknown content or third video also matches, then the unknown video is section 142 and 146).

In regards to Claim 15, Moshitch discloses a method comprising: 
collecting a first signature for media being presented to a plurality of households (Moshitch: Fig. 1, [0021], [0024] and [0027], Video sequences of currently broadcast content may be identified using video signatures by the stream analyzer 12. Content items may include TV programs, movies, advertisements, trailers and promotional videos); 
crediting the media when the first signature matches a reference signature in a reference signature database (Moshitch: [0098] - [0100] and [0152], If there is a match, a counter is increased by 1);
in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature, storing the first signature (Moshitch: [0019] and [0170] – [0177], where it is determined that video signatures S0 do no match any of the video signature in the database 22 and have a partial match with video signatures S1 from memory which are also unknown and stores  video signature S0 to the database as unknown content items; Fig. 11 and [0165] - [0166], where unknown content may be automatically split into separate pieces of content and at least some of the boundaries are identified); 
in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature, increasing a count associated with the unidentified signature (Moshitch: [0173] – [0177], where video signatures S1 match video signatures S0; [0018], where a count of how many times a video sequence has been identified in at least one video stream is updated); 
determining when a third signature matches the unidentified signature, the third signature associated with metadata identifying the media (Moshitch: [0176] – [0177], where video signature S1 matches the video signatures S0 in a middle section of the unknown content to determine that the unknown content includes at least three unknown content items; [0027], where once content is identified based on a video signature match, metadata may be linked with that content); 
storing a reference signature for the third signature by associating the metadata identifying the media with the third signature (Moshitch: [0152] – [0158], where a count is updated when a video sequence has been identified.  If the count exceeds a limit, metadata associated with the video sequence is tagged such that the metadata is linked to the video signature of the video sequence); and 
including the count in crediting for the media (Moshitch: [0018], where a count is updated by how many times a video sequence has been identified in at least one video stream).  But Moshitch fails to explicitly disclose an unknown signature database.
Cook discloses an unknown signature database (Cook: Fig. 1, [0002], [0006], [0028], [0043] and [0046], Digital media fingerprints are processed to create a database of reference fingerprints. Fingerprints are compared with reference fingerprints in a database. System contains one or more master databases and one or more reference databases with the reference database having less fingerprints. Databases can be queried to discover a match).
Identifying content using by comparing a fingerprint with reference fingerprints in a database may be inefficient when there are several fingerprints associated with the content and as a result, there are redundant matches, (Cook: [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch in view of Cook such that the content items indicated as unknown in Moshitch, (Moshitch: [0019]) could be stored in a second smaller database as taught by Cook, (Cook: Fig. 1 and [0028]). This allows for faster querying as a query to a database with less fingerprints may be quicker than a query to a database with more fingerprints, (Cook: [0046]).

Regarding Claim 16, the combination of Moshitch and Cook discloses the method of claim 15, wherein the first signature is a first type of signature that does not include metadata (Moshitch: [0019] and [0026], Some content items may be associated with no metadata. Video signatures can be added to the database of video signature as unknown content items).

Regarding Claim 19, the combination of Moshitch and Cook discloses the method of claim 15, further including comparing the count to a count threshold (Moshitch: Abstract and [0018], where the count is checked to see if it has exceeded a limit).

Regarding Claim 20, the combination of Moshitch and Cook discloses the method of claim 15, wherein the count represents a total count between preliminary signatures in a preliminary signature database and unknown signatures in the unknown signature database (Moshitch: [0018] - [0019], where a count of how many times a video sequence has been identified in at least one video stream is updated after comparing a plurality of second video signatures of a video sequence with video signature of a database of video signatures which includes video signature identified as unknown).



Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshitch in view of Cook as applied to claims 1, 8 and 15 above, and further in view of Gibbons, Kent; Nielsen's Numbers, Cover Story, Sept 2, 2013, pp. 10 - 11, (hereinafter
Gibbons).

Regarding Claim 3, the combination of Moshitch and Cook discloses the apparatus of claim 2.  But Moshitch and Cook fails to explicitly disclose, wherein the signature collector receives the first signature from a first type of meter, and the third signature from a second type of meter.
Gibbons from a similar endeavor teaches wherein the signature collector receives the first signature from a first type of meter, and the second signature from a second type of meter (Nielsen-household meters called GTAM for global television audio metering measures audio signatures and watermarks. Nielsen also has upgraded people meters which record demographic data about viewing by different members of the household; Gibbons: p. 11, top col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch and Cook in view of Gibbons use different audience measurement meters to determine audio signatures of TV streams, (Gibbons: p. 11, top col. 3). Extrapolating data collected overnight from more than 22,000 homes across the country, with meters connected to each television recording what each person in the home views, Nielsen churns out reports that tell networks and advertisers in detail how many people, by age, gender and ethnicity, were watching any of 132 currently reported broadcast and cable channels any hour of the day, (Gibbons: p. 10, col. 1).

Regarding Claim 10, the combination of Moshitch and Cook discloses the non-transitory computer readable medium of claim 9.  But Moshitch and Cook fails to explicitly disclose, wherein the instructions, when executed, cause the machine to receive the first signature from a first type of meter, and the third signature from a second type of meter.
Gibbons from a similar endeavor teaches wherein the instructions, when executed, cause the machine to receive the first signature from a first type of meter, and the third signature from a second type of meter (Nielsen-household meters called GTAM for global television audio metering measures audio signatures and watermarks. Nielsen also has upgraded people meters which record demographic data about viewing by different members of the household; Gibbons: p. 11, top col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch and Cook in view of Gibbons use different audience measurement meters to determine audio signatures of TV streams, (Gibbons: p. 11, top col. 3). Extrapolating data collected overnight from more than 22,000 homes across the country, with meters connected to each television recording what each person in the home views, Nielsen churns out reports that tell networks and advertisers in detail how many people, by age, gender and ethnicity, were watching any of 132 currently reported broadcast and cable channels any hour of the day, (Gibbons: p. 10, col. 1).

Regarding Claim 17, the combination of Moshitch and Cook discloses the method of claim 16.  But Moshitch and Cook fails to explicitly disclose, further including receiving the first signature from a first type of meter, and the third signature from a second type of meter.
Gibbons from a similar endeavor teaches receiving the first signature from a first type of meter, and the third signature from a second type of meter (Nielsen-household meters called GTAM for global television audio metering measures audio signatures and watermarks. Nielsen also has upgraded people meters which record demographic data about viewing by different members of the household; Gibbons: p. 11, top col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch and Cook in view of Gibbons use different audience measurement meters to determine audio signatures of TV streams, (Gibbons: p. 11, top col. 3). Extrapolating data collected overnight from more than 22,000 homes across the country, with meters connected to each television recording what each person in the home views, Nielsen churns out reports that tell networks and advertisers in detail how many people, by age, gender and ethnicity, were watching any of 132 currently reported broadcast and cable channels any hour of the day, (Gibbons: p. 10, col. 1).





Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshitch in view of Cook and further in view of Gibbons as applied to claims 1, 8 and 15 above, and further in view of Bachman, Katy; NielsenConnect to Measure ESPN's Multiple
Platforms, Mediaweek, Vol. 17, Issue 38, October 22, 2007, pp. 4 and 6, (hereinafter Bachman).

Regarding Claim 4, the combined teaching of Moshitch, Cook and Gibbons discloses the apparatus of claim 3, wherein the first type of meter is a global television audience meter (GTAM) (Nielsen-household meters called GTAM for global television audio metering measures audio signatures and watermarks; Gibbons: p. 11, top col. 3).  But Moshitch, Cook and Gibbons fail to explicitly disclose the second type of meter is a Netsite meter.
Bachman from a similar endeavor discloses the second type of meter is a Netsite meter (Nielsen's new TV/Internet Convergency Panel measure TV viewing and Internet usage across individual households utilizing TV people meters and NetSite meters; Bachman: para. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch, Cook and Gibbons in view of Bachman to teach a NetSite meter, (Bachman: para. 6). This will allow advertisers to see how different mexes of ESPN properties drive sales, (Bachman: para. 5).

Regarding Claim 11, the combined teaching of Moshitch, Cook and Gibbons discloses the non-transitory computer readable medium of claim 10, wherein the first type of meter is a global television audience meter (GTAM) (Nielsen-household meters called GTAM for global television audio metering measures audio signatures and watermarks; Gibbons: p. 11, top col. 3).  But Moshitch, Cook and Gibbons fail to explicitly disclose, the second type of meter is a Netsite meter.
Bachman from a similar endeavor discloses the second type of meter is a Netsite meter (Nielsen's new TV/Internet Convergency Panel measure TV viewing and Internet usage across individual households utilizing TV people meters and NetSite meters; Bachman: para. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch, Cook and Gibbons in view of Bachman to teach a NetSite meter, (Bachman: para. 6). This will allow advertisers to see how different mexes of ESPN properties drive sales, (Bachman: para. 5).


Regarding Claim 18, the combined teaching of Moshitch, Cook and Gibbons discloses the method of claim 17, wherein the first type of meter is a global television audience meter (GTAM) (Nielsen-household meters called GTAM for global television audio metering measures audio signatures and watermarks; Gibbons: p. 11, top col. 3).  But Moshitch, Cook and Gibbons fail to explicitly disclose, the second type of meter is a Netsite meter.
Bachman from a similar endeavor discloses the second type of meter is a Netsite meter (Nielsen's new TV/Internet Convergency Panel measure TV viewing and Internet usage across individual households utilizing TV people meters and NetSite meters; Bachman: para. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moshitch, Cook and Gibbons in view of Bachman to teach a NetSite meter, (Bachman: para. 6). This will allow advertisers to see how different mexes of ESPN properties drive sales, (Bachman: para. 5).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al., US Pub. 2016/0212495 A1 teaches an unknown advertising database for advertising fingerprints, (Fig. 16 and [0096]).
Khader et al., US Pub. 2014/0325555 A 1 discloses creating a first database and storing a plurality of reference fingerprints generated from at least on of audio content and video content of the received media content, ([0006]).
Lee, US Pub. 2011/0088053 A 1 discloses adjusting signature matching results for audience measurement, (Abstract).
Deng, US Pub. 2006/0153296 A 1 teaches identifying a video program using a sequence of signatures and comparing to reference sequences of signatures, (Abstract).
Yagnik et al., US Patent 8,094,872 B1 teaches generating and comparing fingerprints for videos in a video library, (Abstract).
Davis, US Pub. 2013/0208942 A 1 discloses a digitally encoded video fingerprinting system for generating and matching finger-prints from digitally encoded video, (Abstract).
Nelson et al., US Pub. 2015/0289013 A 1 discloses a media meter and a people meter, (Fig. 2, [0035] and [0037]).
Geyzel et al., US Pub. 2016/0286285 A 1 discloses increasing a counter when a match occurs, ([0100]).
DeBusk et al., US Pub. 2012/0076310 A1 teaches finding matching fragments of a media stream, ([0007]).



Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421